
	

113 S2447 IS: To amend title 31, United States Code, to clarify the use of credentials by enrolled agents.
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2447
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Portman introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title 31, United States Code, to clarify the use of  credentials by enrolled agents.
	
	1.Clarification of enrolled agent credentialsSection 330 of title 31, United States Code, is amended—(1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively, and(2)by inserting after subsection (a) the following new subsection:(b)Any enrolled agents properly licensed to practice as required under rules promulgated under
			 subsection (a) shall be allowed to use the credentials or designation of enrolled agent, EA, or E.A...
			
